—In an action to recover damages for medical malpractice and wrongful death, the defendants appeal from an amended judgment of the Supreme Court, Suffolk County (Werner, J.), entered December 6, 2000, which, upon a jury verdict, and upon the denial of their motion pursuant to CPLR 4404 (a) to set aside the verdict, is in favor of the plaintiff and against them in the principal sum of $785,785.
Ordered that the amended judgment is affirmed, with costs.
The plaintiff commenced this action to recover damages for *367the wrongful death of her husband, John Brezinski, caused by the defendants’ medical malpractice. Although the jury found that the defendants were not negligent in failing to refer Brezinski to an emergency room immediately, it found that they were negligent in failing to perform an electrocardiogram.
The defendants contend that the verdict is internally inconsistent and, thus, against the weight of the evidence. However, the verdict was based on a fair interpretation of the evidence and should not be disturbed (see, Corcoran v People’s Ambulette Serv., 237 AD2d 402; cf., Steven Fine Assoc. v Serota, 273 AD2d 375). The jury apparently credited the testimony of the plaintiff’s expert that Brezinski would have lived had the defendants provided the appropriate medical care. The finding that the defendants were not negligent in failing to refer Brezinski to the emergency room has no bearing on the determination that the defendants were negligent in failing to perform an electrocardiogram. Goldstein, J.P., McGinity, Luciano and Crane, JJ., concur.